 


109 HR 448 IH: To amend the Internal Revenue Code of 1986 to make inapplicable the 10 percent additional tax on early distributions from certain pension plans of public safety employees.
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 448 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Brady of Texas (for himself, Mr. Gene Green of Texas, Mr. Becerra, and Mr. Foley) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make inapplicable the 10 percent additional tax on early distributions from certain pension plans of public safety employees. 
 
 
1.Waiver of 10 percent early withdrawal penalty tax on certain distributions of pension plans for public safety employees
(a)In generalSubsection (t) of section 72 of the Internal Revenue Code of 1986 (relating to 10-percent additional tax on early distributions from qualified retirement plans) is amended by adding at the end the following new paragraph:

(10)Distributions to qualified public safety employees in governmental plans
(A)In generalIn the case of a distribution to a qualified public safety employee from a governmental plan (within the meaning of section 414(d)) which is a defined benefit plan, paragraph (2)(A)(v) shall be applied by substituting age 50 for age 55.
(B)Qualified public safety employeeFor purposes of this paragraph, the term qualified public safety employee means any employee of a State or political subdivision of a State who provides police protection, firefighting services, or emergency medical services for any area within the jurisdiction of such State or political subdivision..
(b)Effective dateThe amendment made by this section shall apply to distributions after the date of the enactment of this Act. 
 
